Title: Richard Cranch to John Adams, 18 January 1780
From: Cranch, Richard
To: Adams, John



Dear Bror.
Boston Jany. 18th. 1780

I was last Evening at your House and left Mrs. Adams, Miss Nabby and Master Tommy well, as are also all the rest of our Connections. The Communication between this Town and Braintree is at present extremely difficult by means of a greater Quantity of Snow on the Ground than has been known for forty Years past. I bro’t two Pacquets from Mrs. Adams which I deliver’d to Genl. Warren for conveyance. The Vessell by which these will be sent, will bring Jonathan Loring Austin who is sent by this Government for the Purpose of negotiating a Loan in Europe of 150 Thousand Pounds Sterling for the Use of this State, to be laid out partly for Supplies for the Soldiers of our part of the Continental Army, and partly in such other Goods as a Committee appointed for that Purpose shall direct: The remainder to lye in safe Hands to be drawn for as shall be hereafter ordered. This measure originated from a Committee of the House appointed to devise Ways and Means for supplying the Treasury, who were permitted to consult Mr. Broom and the Honble. Mr. Bowdoin on the subject, who after fully examining the measure, and hearing what was offer’d for and against it were fully in favour of it. The members of Court as well as those Gentlemen, were, and yet are under an Injunction of Secresy. By a Letter from Government to you and Mr. Dana you will perceive that in Case of his Death or Capture you are requested to procure some Person or Persons to carry the matter into effect. The chief reason for this Measure that weighed with the House as far as I could observe, was this—That a fine new Frigate built by this State now almost ready for the Sea, might make a Cruise in the European Seas, without any extra expence, and when that was finished, go into a proper Port and take on board the Goods order’d for the Army &c. and then make the best of her Way back. It was supposed that the Insurance on a Vessell of such force, would be much lower than what must be given on other Vessels by private Merchants, and consequently that we should have a fairer Prospect of getting a real Supply for our Army, and that seasonably. It was supposed to be a fact that the Board of War now give to the Merchants for Goods to supply the Army more than Cent per Cent above what the same Goods would cost if procured in this manner, and this consideration had its weight with the House. Many other Advantages of a Political nature were supposed to be connected with the Measure. The Act providing for the Payment of the Sum borrow’d, will be sent to you.

The Convention for forming a Constitution are now meeting in the State House according to an Adjournment that took place soon after you left them, but I fear the excessive Snows that have lately fallen will prevent many members from being present. I will now come to my private Concerns; I have taken Borland’s Place in Braintree by Order of the Genl. Court for the Term of five Years. I suppose before that Term is expired the Place will be to be sold, and I should be glad to buy it if I was able, I would therefore suggest to your Consideration whether, if I could purchase it of Government for four or five Hundred Pounds Sterling, you would be willing to let me draw on you for that Sum, on my giving a Mortgage of the Place? The great Number of Tory Estates that will be soon to be sold, makes me think that some Gentlemen among our worthy Allies might make Purchases of some of them on very advantageous Terms. Auchmuty’s fine Seat at Roxbury about 2 Mile from Boston might have been bought for seventeen Hundred weight of Bohea Tea, and others in like Proportion. If any Gentlemen should incline to send Effects here for the purpose of purchasing such Houses or Lands within this State, I should be glad to transact the Business for them on Commission or otherwise. And as I read French and am one of the Commitee of the G. Court for selling such Estates it might perhaps be more agreeable and advantageous for french Gentlemen to write to me than to a Person unacquainted with that Language and unconnected with the Gen. Court. I throw out these hints to you in confidence that if any thing of that sort should turn up, you might mention me if you should think proper. I am just now informed that the Vessel sails early in the Morning, and as it is now late at Night, I must conclude with assuring you that I am with every Sentiment of Esteem, your affectionate Bror.,

R.C.


Present my kindest Regards to the dear Boys, and to Mr. Thaxter.

